DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 4-6, 15, 17-21, and 31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pfeffer et al (WO 2009/141165 A2 citing the 371 National Stage entry US 2011/0166439 A1 of WO 2009/141165 A2 for English translation) (previously cited).
Regarding Claim 4, Pfeffer discloses:
 a medical device comprising: an elongate polymer body (sheathing matrix 9)(see figures 5 and 6); rod shaped bodies (rod-type bodies 7 and 8) embedded in the elongate polymer body (figure 5 and paragraphs 0068-0072 disclose wherein the rod-type bodies are arranged within the sheathing matrix 9 of the guide wire device), wherein at least one of the rod shaped bodies comprises: one or more non-metallic filaments (paragraph 0057 discloses wherein the rod-type bodies can be non-metallic filaments); and a non-ferromagnetic matrix material enclosing and/or agglutinating the filaments (paragraphs 0057 and 0069 disclose wherein the rod-type bodies have a matrix material enclosing non-metallic filaments and particles of the respective marker and wherein the matrix material is preferably a plastic material (non-ferromagnetic)); wherein the rod shaped bodies are arranged in different positions with respect to the central longitudinal axis of the medical device (Figure 5 shows wherein the rod-type bodies 8 are arranged in different positions with respect to the central longitudinal axis); wherein rod shaped bodies positioned near the central axis of the medical device contain marker particles in the matrix material to form a passive-negative MRI marker for generating an artifact in a magnetic resonance imaging process (paragraphs 0054-0056, 0074, and 0078-0079 disclose wherein the rod type bodies have passive-negative MRI markers for producing an image signal in magnetic resonance imaging) and rod shaped bodies positioned more distant to the central longitudinal axis of the medical device contain no marker particles (paragraphs 0076, 0092-0093 and 0097 disclose embodiments wherein certain rod-type bodies including the radial rod-type bodies are undoped, such that at least some of the more distant radial bodies contain no markers and wherein the undoped radial bodies improve flexibility. Additionally, paragraphs 0079-0080 disclose that it is: “Within the scope of the invention it is also possible, of course, to dope the rod-type bodies with other passive markers, other concentrations and other particles sizes. It is also possible to provide more than two rod-type bodies with a marker, preferably with different markers. The number, the arrangements and the diameters of the rod-type bodies can also vary. It is also possible that several different markers are provided in one rod-type body.” As such, the examiner contends that Pfeffer discloses embodiments within this passage wherein at least some of the non-central rod-type bodies do not contain markers or are undoped); and wherein the medical device is a guidewire, mandrel, or stylet, (Figure 5, paragraphs 0037-0038 disclose wherein the device is a guiding wire).
Regarding Claim 5, Pfeffer discloses the medical device according to claim 4, Pfeffer further teaches:
the MRI marker is selected from the group consisting of ferromagnetic and paramagnetic particles and iron microparticles with particle sizes in the range of 1 μm to 150 μm. (paragraphs 0052 disclose wherein the passive MRI markers can be ferromagnetic or paramagnetic or iron particles and paragraph 0061 discloses wherein the grain size of the marker material is within the range of 4 to 6 μm or smaller than 40 μm).
Regarding Claim 6, Pfeffer discloses the medical device according to claim 4, Pfeffer further discloses:
wherein the one or more non-metallic filaments comprise glass fibers (paragraphs 0037, 0051, 0057, and 0075 disclose wherein the rod-type bodies can be composed of glass fibers).
Regarding Claim 15, Pfeffer teaches a medical device (a guiding wire 1; see paragraph 0037 and Figs. 3, 5, and 6) comprising a catheter or tube (See figure 5) embodied of at least two concentric layers (Figure 5 shows wherein the guide wire 1 has at least two concentric layers, as shown by a surface level 2 and the inner sheathing matrix layer 9 composed of rod-type bodies 7 and 8), wherein only the innermost layer comprises a passive-negative MRI marker (rod-type bodies 7 and 8). (paragraphs 0074 and 0078-0079 disclose rod-type bodies with passive MRI markers and figure 5 shows wherein the rod type bodies 7 and 8 are located within the central section or portion of the guide wire 1 and paragraphs 0051-0052 disclose wherein it is preferred that the surface of the instrument or guide wire is coated with active MR markers, such that in the preferred embodiment only the rod-type bodies would contain passive MR markers and wherein the device or instrument can be a catheter).
Regarding Claim 17, Pfeffer discloses the medical device according to claim 15, wherein one of said layers is reinforced by non-metallic filaments being twisted, braided, or woven to a spatial structure (Figure 5 shows wherein the guide wire is enforced with rod-type bodies 7 and 8, paragraph 0057 discloses wherein the rod-type bodies can be non-metallic filaments, and paragraph 0059 discloses wherein the rod-type bodies can be braided).
Regarding Claim 18, Pfeffer discloses the medical device according to claim 17, wherein the non-metallic filaments comprise glass fiber (paragraphs 0037, 0051, 0057, and 0075 disclose wherein the rod-type bodies can be composed of glass fibers).
Regarding Claim 19, Pfeffer discloses the medical device according to claim 15, wherein the passive-negative MRI marker is selected from the group consisting of ferromagnetic particles, paramagnetic particles, and iron microparticles with particle sizes in the range of 1 μm to 150 μm (paragraphs 0052 disclose wherein the passive MRI markers can be ferromagnetic or paramagnetic or iron particles and paragraph 0061 discloses wherein the grain size of the marker material is within the range of 4 to 6 μm or smaller than 40 μm).
Regarding Claim 20, Pfeffer discloses the medical device according to claim 15, wherein the distance of the passive-negative MRI marker to the outer surface of the medical device is at least 0.1 mm (Figure 5, paragraphs 0038 and 0052-0089; The Examiner notes wherein Pfeffer discloses guiding wire 1 having a diameter of no more than 2 mm (e.g. 0.7 mm) in  paragraph 0038, the central rod-type body having a diameter of 0.1 to 0.4 mm in  paragraph 0074, and the radial rod-type bodies 8 having a diameter from 0.10 to 0.25 mm in paragraph 0078. Thus, it is inherent that the MR markers carried by rod-type bodies 8 are at least 0.1 mm from the outer surface of guiding wire 1 based on the above dimensions and the cross-sectional view shown in Fig. 5).
Regarding Claim 21, Pfeffer discloses the medical device according to claim 15, wherein the inner and/or the outer layer are coated with a passive-positive MRI marker (paragraph 0053 discloses wherein surface or outer layer can contain X-Ray markers that can include praseodymium (passive-positive marker)).
Regarding Claim 31, Pfeffer discloses the medical device according to claim 4, Pfeffer further teaches:
wherein the distance of the passive-negative MRI marker to the outer surface of the medical device is at least 0.1 mm (Figure 5, paragraphs 0038 and 0052-0089; The Examiner notes wherein Pfeffer discloses guiding wire 1 having a diameter of no more than 2 mm (e.g. 0.7 mm) in  paragraph 0038, the central rod-type body having a diameter of 0.1 to 0.4 mm in  paragraph 0074, and the radial rod-type bodies 8 having a diameter from 0.10 to 0.25 mm in paragraph 0078. Thus, it is inherent that the MR markers carried by rod-type bodies 8 are at least 0.1 mm from the outer surface of guiding wire 1 based on the above dimensions and the cross-sectional view shown in Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeffer in view of Gittings et al. (U.S. Pub. No. 2007/0050032) (previously cited) and Harlan (U.S. Pub. No. 2008/0015558) (previously cited).
Regarding claim 7, Pfeffer discloses:
A medical device comprising: one or more rod shaped bodies (rod-type bodies 7 and 8), wherein at least one of the rod shaped bodies comprises one or more non-metallic filaments and a non-ferromagnetic matrix material, wherein the matrix material encloses and/or agglutinates the filaments (paragraph 0057 discloses wherein the rod-type bodies can incorporate non-metallic filaments paragraphs 0057 and 0069 disclose wherein the rod-type bodies have a matrix material enclosing non-metallic filaments and particles of the respective marker and wherein the matrix material is preferably a plastic material (non-ferromagnetic)); and an envelope polymer (sheathing matrix 9) in which the one or more rod shaped bodies are embedded (figure 5 and paragraphs 0068-0072 disclose wherein the rod-type bodies are arranged within the sheathing matrix 9 of the guide wire device), wherein a fiber (nylon thread 11) is embedded either in the matrix material or in the envelope polymer, and wherein the fiber is more flexible than the one or more non-metallic filaments (paragraph 0086 discloses wherein device contains a flexible tip comprised from the nylon thread 11, and wherein nylon thread would be more flexible than the plastic matrix material), wherein the medical device is a guidewire, catheter, mandrel, stylet, stent, biopsy needle, puncture needle or cannula and contains marker particles in a central section of the medical device to form a passive-negative MRI marker for generating an artifact in a magnetic resonance imaging process (paragraphs 0054-0056, 0074, and 0078-0079 disclose wherein the rod type bodies have passive-negative MRI markers for producing an image signal in magnetic resonance imaging and paragraph 0037 discloses wherein the device is a guiding wire and figure 5 shows wherein there is a central rod-type body 7).
Yet Pfeffer does not explicitly disclose:
Wherein only the central section contains marker particles.
However Pfeffer teaches or suggest:
Wherein only the central section contains marker particles (Figure 5 shows wherein the sheathing matrix 9 encompasses rod-type bodies 7 and 8, and paragraphs 0054-0055, 0074 and 0078-0079 disclose wherein the rod-type bodies incorporate passive MRI markers for producing an image signal in resonance imaging, and paragraph 0082 discloses wherein the sheathing matrix 9 is a thermoplastic elastomer, such as polyurethane and paragraphs 0079-0080 disclose that it is: “Within the scope of the invention it is also possible, of course, to dope the rod-type bodies with other passive markers, other concentrations and other particles sizes. It is also possible to provide more than two rod-type bodies with a marker, preferably with different markers. The number, the arrangements and the diameters of the rod-type bodies can also vary. It is also possible that several different markers are provided in one rod-type body.” Additionally, paragraphs 0076, 0092-0093 and 0097 disclose embodiments wherein certain rod-type bodies including the radial rod-type bodies are undoped and wherein the undoped radial bodies improve flexibility.  As such, the examiner contends that Pfeffer discloses embodiments within this passage wherein only the inner rod had marker particles and thus only the central most location of the device would have markers).

Yet Pfeffer does not teach or suggest:
wherein the fiber is a high-tenacity fiber.
However, in the same field of medical insertion devices, Gittings discloses:
wherein the fiber is a high-tenacity fiber (paragraph 0066 discloses wherein fibers making up the compressible elements can be high tenacity fibers).
Therefore, it would be obvious to one of ordinary skill in the art, at the time of invention, to have modified the Pfeffer to incorporate wherein the fiber is a high-tenacity fiber, as taught by Gittings, in order to have a material with a high modulus elasticity and high wear resistance so as to allow for a superior flexible fiber with high resistance (paragraph 0066). 
Yet the combination does not disclose:
wherein the fiber extends along the whole longitudinal direction of the medical device.
However, in the same field of medical instrument devices, Harlan discloses:
wherein the fiber extends along the whole longitudinal direction of the medical device (paragraph 0033 discloses wherein the guidewire contains flexible fibers 11 that extend from the proximal to the distal end of the guidewire device).
Therefore, it would be obvious to one of ordinary skill in the art, at the time of invention, to have modified the combination to incorporate wherein the fiber extends along the whole longitudinal direction of the medical device, as taught by Harlan, in order to allow the fibers to be incorporated and provide desired flexibility throughout the entire length of the device.

wherein the one or more rod shaped bodies are arranged in different positions with respect to the center of the medical device (see figure 5) and the rod shaped bodies (central rod-type body 7) which are arranged closer to the center of the medical device comprise non-metallic filaments having a higher tensile modulus than the non-metallic filaments of the rod shaped bodies (radial rod-type bodies 8) which are positioned more distant to the center of the medical device (Paragraph 0070 discloses wherein the central rod-type body 7 has a higher stiffness than the radial rod-type bodies 8 and paragraph 0079 discloses wherein the rod-type bodies can have other concentrations).
Regarding claim 9, Pfeffer in view of Gittings and Harlan discloses the device of claim 7, Pfeffer further discloses:
wherein the MRI marker is selected from the group consisting of ferromagnetic particles and paramagnetic particles and iron microparticles with particle sizes in the range of 1 m to 150 m (paragraphs 0052 disclose wherein the passive MRI markers can be ferromagnetic or paramagnetic or iron particles and paragraph 0061 discloses wherein the grain size of the marker material is within the range of 4 to 6 μm or smaller than 40 μm).
Regarding claim 10, Pfeffer in view of Gittings and Harlan discloses the device of claim 7, Pfeffer further discloses:
paragraphs 0037, 0051, 0057, and 0075 disclose wherein the rod-type bodies can be composed of glass fibers).
Regarding claim 11, Pfeffer in view of Gittings and Harlan discloses the device of claim 7, yet Pfeffer does not disclose:
wherein the HT-fiber is embedded in the matrix material.
 However, in the same field of medical insertion devices, Gittings discloses:
wherein the HT-fiber is embedded in the matrix material (paragraph 0066 discloses wherein fibers making up the compressible elements can be high tenacity fibers, such that the compressible element material matrix would be embedded with HT-fiber).
Therefore, it would be obvious to one of ordinary skill in the art, at the time of invention, to have modified the Pfeffer to incorporate wherein the HT-fiber is embedded in the matrix material, as taught by Gittings, in order to have a material with a high modulus elasticity and high wear resistance so as to allow for a superior flexible fiber with high resistance (paragraph 0066). 
Regarding claim 12, Pfeffer in view of Gittings and Harlan discloses the device of claim 7, Pfeffer further discloses:
having at least one of the following characteristics (i)-(iv): (i) the one or more non-metallic filaments extend along the major part of the one or more rod shaped bodies (paragraph 0057 discloses wherein the rod-type bodies are formed from a matrix enclosing non-metallic filaments such that the filaments would extend at least along a major part of rod shaped body); (ii) the one or more non-metallic filaments consist of multiple non-metallic filaments that are arranged in parallel to each other; (iii) the one or more non-metallic filaments 
Regarding claim 13, Pfeffer in view of Gittings and Harlan discloses the device of claim 7, Pfeffer further discloses:
comprising more than one rod shaped body, wherein at least one rod shaped body includes one or more non-metallic filaments comprising glass fibers and another rod shaped body includes one or more non-metallic filaments (Figure 5 shows wherein there are multiple rod-type bodies and paragraphs 0037, 0051, 0057, and 0075 disclose wherein the rod-type bodies can be composed of glass fibers and paragraphs 0079-0080 disclose it is possible to provide more than two rod-type bodies with a different markers).
Yet Pfeffer does not disclose:
the use of HT-fibers in the non-metallic filaments.
However, in the same field of medical insertion devices, Gittings discloses:
the use of HT-fibers in the non-metallic filaments (paragraph 0066 discloses wherein fibers making up the compressible elements can be high tenacity fibers).
Therefore, it would be obvious to one of ordinary skill in the art, at the time of invention, to have modified the Pfeffer to incorporate the use of HT-fibers in the non-metallic filaments, as taught by Gittings, in order to impart the medical device with a unique flexibility and strength profile having flexibility and strength characteristics of both glass and HT fibers (paragraph 0066). 

wherein the medical device is embodied as said catheter having at least two concentric layers (Figure 5 shows wherein the guide wire 1 has at least two concentric layers, as shown by a surface level 2 and the inner sheathing matrix layer 9 composed of rod-type bodies 7 and 8), wherein one of said layers is reinforced by non-metallic filaments being twisted, braided, or woven to a spatial structure (Figure 5 shows wherein the guide wire is enforced with rod-type bodies 7 and 8, paragraph 0057 discloses wherein the rod-type bodies can be non-metallic filaments, and paragraph 0059 discloses wherein the rod-type bodies can be braided).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeffer in view of Gittings.
Regarding claim 16, Pfeffer in view of Gittings and Harlan discloses the device of claim 15, yet Pfeffer does not disclose:
wherein the HT-fiber is embedded in one or more of the at least two layers.
 However, in the same field of medical insertion devices, Gittings discloses:
wherein the HT-fiber is embedded in one or more of the at least two layers (paragraph 0066 discloses wherein fibers making up the compressible elements can be high tenacity fibers, such that the compressible element material matrix would be embedded with HT-fiber).
Therefore, it would be obvious to one of ordinary skill in the art, at the time of invention, to have modified the Pfeffer to incorporate wherein the HT-fiber is embedded in one or more of the at least two layers, as taught by Gittings, in order to have a material with a high modulus .
Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeffer
Regarding Claim 28, Pfeffer discloses:
A medical device (guiding wire 1; Figs. 5 and 6), comprising: an elongate polymer body (Figures 5 and 6 show an elongate guide wire 1) made of a polymer material (paragraph 0037 disclose wherein the guidewire can be made from a polymer material), and an envelope polymer (sheathing matrix 9), wherein the medical device comprises marker particles in a central section thereof for generating an artifact in a magnetic resonance imaging process, and the envelope polymer is a soft polymer or rubber material or PVC (Figure 5 shows wherein the sheathing matrix 9 encompasses rod-type bodies 7 and 8, and paragraphs 0054-0055, 0074 and 0078-0079 disclose wherein the rod-type bodies incorporate passive MRI markers for producing an image signal in resonance imaging, and paragraph 0082 discloses wherein the sheathing matrix 9 is a thermoplastic elastomer, such as polyurethane).
Yet Pfeffer does not explicitly disclose:
Wherein only the central section contains marker particles.
However Pfeffer teaches or suggest:
Wherein only the central section contains marker particles (Figure 5 shows wherein the sheathing matrix 9 encompasses rod-type bodies 7 and 8, and paragraphs 0054-0055, 0074 and 0078-0079 disclose wherein the rod-type bodies incorporate passive MRI markers for producing an image signal in resonance imaging, and paragraph 0082 discloses wherein the sheathing matrix 9 is a thermoplastic elastomer, such as polyurethane and paragraphs 0079-0080 disclose that it is: “Within the scope of the invention it is also possible, of course, to dope the rod-type bodies with other passive markers, other concentrations and other particles sizes. It is also possible to provide more than two rod-type bodies with a marker, preferably with different markers. The number, the arrangements and the diameters of the rod-type bodies can also vary. It is also possible that several different markers are provided in one rod-type body.” Additionally, paragraphs 0076, 0092-0093 and 0097 disclose embodiments wherein certain rod-type bodies including the radial rod-type bodies are undoped and wherein the undoped radial bodies improve flexibility.  As such, the examiner contends that Pfeffer discloses embodiments within this passage wherein only the inner rod had marker particles and thus only the central most location of the device would have markers).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Pfeffer to teach an embodiment wherein only the central section contains marker particles, in order to improve the flexibility of the device (paragraph 0076).
Regarding Claim 29, Pfeffer discloses:
a medical device (guiding wire 1; Figs. 5 and 6), comprising: at least one rod shaped body (rod-type bodies 7 and 8) for reinforcing the medical device (figure 5 and paragraphs 0070-0072 disclose wherein the rod-type bodies are arranged within the guide wire device so as to create a high strength and flexible instrument), and an envelope polymer (sheathing matrix 9) in which the at least one rod shaped body is embedded, (paragraph 0082 discloses wherein the sheathing matrix 9 is a thermoplastic elastomer, such as polyurethane and figure 5 shows wherein the rod shaped bodies are embedded within the sheathing matrix 9); wherein the medical device comprises passive-negative MRI marker particles (paragraphs 0078-0079 disclose rod-type bodies with passive MRI markers) for generating an artifact in a magnetic resonance imaging process, and the envelope polymer is a soft polymer (paragraph 0082 discloses wherein the sheathing matrix is a thermoplastic elastomer, preferably polyurethane) or rubber material or PVC, and wherein the MRI marker particles are doped in said rod shaped body and located in a central section of the medical device (Figure 5 shows wherein the sheathing matrix 9 encompasses rod-type bodies 7 and 8, and paragraphs 0054-0055, 0074 and 0078-0079 disclose wherein the rod-type bodies incorporate passive MRI markers for producing an image signal in resonance imaging, and paragraph 0082 discloses wherein the sheathing matrix 9 is a thermoplastic elastomer, such as polyurethane).
Yet Pfeffer does not explicitly disclose:
Wherein only the central section contains marker particles.
However Pfeffer teaches or suggest:
Wherein only the central section contains marker particles (Figure 5 shows wherein the sheathing matrix 9 encompasses rod-type bodies 7 and 8, and paragraphs 0054-0055, 0074 and 0078-0079 disclose wherein the rod-type bodies incorporate passive MRI markers for producing an image signal in resonance imaging, and paragraph 0082 discloses wherein the sheathing matrix 9 is a thermoplastic elastomer, such as polyurethane and paragraphs 0079-0080 disclose that it is: “Within the scope of the invention it is also possible, of course, to dope the rod-type bodies with other passive markers, other concentrations and other particles sizes. It is also possible to provide more than two rod-type bodies with a marker, preferably with different markers. The number, the arrangements and the diameters of the rod-type bodies can also vary. It is also possible that several different markers are provided in one rod-type body.” Additionally, paragraphs 0076, 0092-0093 and 0097 disclose embodiments wherein certain rod-type bodies including the radial rod-type bodies are undoped and wherein the undoped radial bodies improve flexibility.  As such, the examiner contends that Pfeffer discloses embodiments within this passage wherein only the inner rod had marker particles and thus only the central most location of the device would have markers).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Pfeffer to teach an embodiment wherein only the central section contains marker particles, in order to improve the flexibility of the device (paragraph 0076).
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeffer in view of Cramer (U.S. Pat. No. 4,800,890) (previously cited).
Regarding claim 30, Pfeffer discloses the medical device of claim 4, yet Pfeffer does not disclose:
wherein the medical device has a maximum outer diameter of 0.97 mm.
However, in the same field of endeavor of medical instruments, Cramer teaches:
a guidewire with an outside diameter of about 0.1 to 1.0 mm and preferably 0.2 to 0.5 mm. (Col. 3, Lines 16-21; Col. 5, Lines 49-56; Fig. 1)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the outer diameter of Pfeffer’s medical device to include an outer diameter of about 0.1 to 1.0 mm, preferably 0.2 to 0.5 mm, as taught by Cramer in order to provide a .
Response to Amendment
Applicant amended claims 4, 7, 28, and 29 in the response filed 01/18/2022.
Response to Arguments 
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. With regard to claim 4-6, 30, and 31, Applicant argues that Pfeffer fails to disclose “rod shaped bodies positioned near the central axis of the medical device contain marker particles in the matrix material to form a passive-negative MRI marker for generating an artifact in a magnetic resonance imaging process and rod shaped bodies positioned more distant to the central longitudinal axis of the medical device contain no marker particles”, however this argument is not persuasive. Figure 5 shows an arrangement with outer central rod shaped bodies 8 and a center central rod shaped body 7, such that the Pfeffer teaches rod shaped bodies more distant to the central longitudinal axis and other rod shaped bodies positioned more near the central axis. Furthermore, the Examiner notes paragraphs 0076, 0092-0093 and 0097 of Pfeffer disclose wherein certain rod-type bodies including the radial rod-type bodies are undoped, such that at least some of the rod type bodies not located in the centermost portion contain no markers or are undoped. Additionally, paragraphs 0079-0080 of Pfeffer disclose that it is: “Within the scope of the invention it is also possible, of course, to dope the rod-type bodies with other passive markers, other concentrations and other particles sizes. It is also possible to provide more than two rod-type bodies with a marker, preferably with different markers. The number, the arrangements and the diameters of the rod-type bodies can also vary. It is also possible that several different markers are provided in one rod-type body”. As such, the examiner contends . 
Furthermore, Applicant argues that Cramer does not cure the deficiencies of Pfeffer and wherein additionally there is no motivation to combine Pfeffer and Cramer. This argument is not persuasive as Cramer is not being relied on to teach the arrangement or marker status of rod shaped bodies as those limitations are taught by Pfeffer as reasoned above. 
  With regard to claims 7-21 and 28-29, Applicant argues that Pfeffer fails to disclose, wherein marker particles are only in the central section, however this argument is not persuasive. While Pfeffer does not explicitly state wherein only the central section contains markers, Figure 5 shows an arrangement with outer central rod shaped bodies 8 and a center central rod shaped body 7, such that the Pfeffer teaches rod shaped bodies more distant to the central longitudinal axis and other rod shaped bodies positioned more near the central axis. Furthermore, the Examiner notes paragraphs 0076, 0092-0093 and 0097 of Pfeffer disclose wherein certain rod-type bodies including the radial rod-type bodies are undoped, such that at least some of the rod type bodies not located in the centermost portion contain no markers or are undoped. And paragraph 0076 discloses wherein it is advantageous for some rod-type bodies to be undoped so as to improve flexibility. Additionally, paragraphs 0079-0080 of Pfeffer disclose that it is: “Within the scope of the invention it is also possible, of course, to dope the rod-type bodies with other passive markers, other concentrations and other particles sizes. It is also possible to provide more than two rod-type bodies with a marker, preferably with different markers. The number, the arrangements and the diameters of the rod-type bodies can also vary. It is also possible that several different markers are provided in one rod-type body”. As such, the examiner contends 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792